     Case 3:20-cv-02910-L Document 208 Filed 12/02/20           Page 1 of 3 PageID 2976



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                    §
U.S. COMMODITY FUTURES TRADING                      §
COMMISSION, et al.                                  §
                                                    §
                        Plaintiffs,                 §
                                                    §            CIVIL ACTION NO.
v.                                                  §              3:20-CV-2910-L
                                                    §
TMTE, INC. a/k/a METALS.COM, CHASE                  §
METALS, INC., CHASE METALS, LLC,                    §
BARRICK CAPITAL, INC., LUCAS THOMAS                 §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,             §
and SIMON BATASHVILI,                               §
                                                    §
                                                    §
                        Defendants,
                                                    §
                                                    §
TOWER EQUITY, LLC,
                                                    §
                                                    §
                        Relief Defendant.
                                                    §

____________________________________________________________________________

   RECEIVER’S UNOPPOSED MOTION FOR CONTINUANCE OF HEARING FOR
        EMERGENCY “SHOW CAUSE” MOTION TO HOLD GOOGLE, INC.
                             IN CIVIL CONTEMPT
_____________________________________________________________________________

         COMES NOW, Kelly M. Crawford (“Receiver”) and respectfully requests that the Court

continue its hearing set for December 4, 2020 at 9:00 am on Receiver’s Emergency Motion Show

Cause Motion to hold Google, Inc. (“Google”) in Civil Contempt, and in support respectfully show

the Court as follows:

         1.    On November 6, 2020, Receiver filed an Emergency Motion for Show Cause

Hearing to hold Google in Civil Contempt (the “Show Cause Motion”). (Dkt. 180.)




                                               1
  Case 3:20-cv-02910-L Document 208 Filed 12/02/20                    Page 2 of 3 PageID 2977



        2.        On November 10, 2020, the Court entered an Order setting the Show Cause Motion

for Hearing on December 4, 2020 at 9:00 am. (Dkt. 183.)

        3.        In the intervening time, Receiver obtained access to the Tower Equity Domain

Google Suite from the Defendants without Google providing the Receiver the information required

to gain access.

        4.        Receiver is in the process of reviewing these files to ensure that no files have been

deleted since demand was made upon Google for access to them and, as such, respectfully requests

a continuance of the Court’s Hearing on the Show Cause Motion to any date falling after January

2, 2021.

        WHEREFORE, PREMISES CONSIDERED, Receiver Kelly M. Crawford respectfully

request continuance of the hearing scheduled for December 4, 2020 at 9:00 am to any date and

time after January 2, 2021, and such other and further relief to which they may show themselves

entitled.

                                                        Respectfully submitted
                                                        SCHEEF & STONE, L.L.P.
                                                        /s/ James Stafford, III
                                                        James Stafford, III
                                                        Texas State Bar No. 24066974
                                                        James.Stafford@solidcounsel.com
                                                        Peter Lewis
                                                        Texas State Bar No. 12302100

                                                        500 N. Akard Street, Suite 2700
                                                        Dallas, Texas 75201
                                                        Telephone: 214.706.4200
                                                        Telecopier: 214.706.4242

                                                        ATTORNEYS FOR RECEIVER
                                                        KELLY M. CRAWFORD



                                                    2
  Case 3:20-cv-02910-L Document 208 Filed 12/02/20                 Page 3 of 3 PageID 2978




                             CERTIFICATE OF CONFERENCE
        The undersigned certifies that on December 2, 2020 this Motion was provided to Hayden
Schottlaender, counsel for Google, Inc. and Mr. Schottlaender informed me that he is unopposed
to the relief sought.


                                                     /s/ James Stafford, III
                                                     James Stafford, III




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 2, 2020 I electronically filed the
foregoing document with the clerk of the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court, and the electronic case filing system sent a “Notice of
Electronic Filing” to the attorneys of record.



                                             /s/ James Stafford, III
                                             James Stafford, III




                                                3
